Citation Nr: 9929111	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
motor neuron disease due to poliomyelitis with residual lower 
extremity weakness and lumbar lordosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had military service from January 1974 through 
December 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Salt Lake City, Utah, Regional Office (RO).  

Service connection for a back injury was initially denied by 
the RO in a February 1976 rating decision.  The last final 
disallowance of the claim of service connection for a low 
back injury is an unappealed rating decision dated in 
September 1985.  

In a December 1996 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for motor neuron 
disease due to poliomyelitis with residual lower extremity 
weakness and lumbar lordosis.  The December 1996 rating 
decision also denied service connection for an acquired 
psychiatric disorder.

A rating decision in July 1997 granted service connection for 
post polio syndrome of the right and left lower extremities.  

The RO has characterized the issue of service connection for 
a psychiatric disorder in terms of whether new and material 
evidence has been received to reopen the claim.  It is 
important to note that there has not been a final rating 
decision concerning the claim of entitlement to service 
connection for an acquired psychiatric disorder, and the 
Board will review the claim accordingly.  

Received in December 1998 were additional clinical records 
and medical treatises submitted by the veteran or on her 
behalf.  This evidence was received subsequent to 
certification of the veteran's claims to the Board.  The 
veteran submitted the material directly to the Board and has 
waived its initial consideration by the RO.  38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  There is no competent medical evidence etiologically 
linking a current acquired psychiatric disorder to service.  

2.  The RO denied entitlement to service connection for a 
back disorder in September 1985; the veteran was notified of 
the determination and a timely appeal was not filed.  

3.  Evidence received since the September 1985 rating 
decision includes post-service medical data establishing that 
post polio syndrome, a disorder affecting musculature that 
may possibly include the back muscles, underwent an increase 
in severity during the veteran's period of service; this 
evidence is neither cumulative nor redundant, bears directly 
and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; the claim of service 
connection for motor neuron disease due to poliomyelitis with 
residual lower extremity weakness and lumbar lordosis is 
reopened.  

4.  There is competent medical evidence of a low back 
disorder incurred or aggravated during service; the veteran 
has a current low back disorder; there is competent medical 
evidence that etiologically relates the veteran's low back 
disorder to service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Evidence received since the September 1985 rating 
decision wherein the RO denied entitlement to service 
connection for a back disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).  

3.  The claim of service connection for motor neuron disease 
due to poliomyelitis with residual lower extremity weakness 
and lumbar lordosis is well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that her claim of service 
connection for an acquired psychiatric disorder is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. 81.  
Allegation alone is not sufficient.  The appellant must 
submit evidence in support of his or her claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of disease or injury 
in service (lay or medical evidence); and of a nexus between 
inservice disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the case of 
psychoses, service incurrence may be presumed if the disease 
is manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137. 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (emphasis added).  

Service medical records show that in May 1975 the veteran 
received treatment at an orthopedic clinic for complaints of 
low back pain.  It was commented that she was anxious for a 
medical discharge.  No psychiatric findings were reported.  
The diagnostic impression included depression and anxiety.  A 
psychiatric evaluation was planned.  A June 1975 report of 
medical history revealed no psychiatric complaints.  

A psychiatric evaluation was performed in June 1975.  It was 
indicated that the purpose of the psychiatric evaluation was 
to evaluate the veteran's condition, particularly with 
respect to aggravation of psychiatric problems by back and 
leg pains, and an inability to work.  The veteran reported 
her low back pain complaints.  It was indicated that she 
believed that she was "transmitting" pain to her daughter who 
was not living with her.  She reportedly had an interest in 
extrasensory phenomenon.  She denied any psychiatric history 
and any current psychological problems.  She stated that 
there was no relationship between her back problems and her 
emotional ability.  A mental status evaluation revealed that 
the veteran was rambling but there was no gross thought 
disorder.  The impression was borderline personality affected 
by chronic back problems but hard to judge the extent.  It 
was reported that the veteran's somatic complaints had not 
led to any gross decompensation.  It was also reported that 
she had sent her daughter away due to her back pain, which 
offered some evidence of a possibly worsening psychological 
sequelae.  

A psychiatric evaluation was performed in October 1975.  It 
was reported that the veteran's back pain was the central 
feature in her life.  Her pain was the reason she had no 
duties and it provided an "honorable out" from the Army.  The 
diagnostic impression was passive-aggressive personality 
disorder with psychosomatic low back pain reinforced by 
secondary gain.  

A service medical evaluation board was convened in November 
1975.  It was noted that the veteran had received a 
consultation from the psychiatric service.  That service 
believed that she had a borderline personality with some 
depression aggravated by severe back pain, which may have led 
to deterioration in her ability to care for her daughter.  
The medical board diagnoses included residual of 
poliomyelitis and residual lordosis.  A psychiatric disorder 
was not included in the diagnosis.  The veteran's discharge 
physical examination report indicated that a psychiatric 
evaluation was normal.  The veteran was subsequently declared 
unfit for duty and her discharge from service ensued.  

In an October 1984 statement from a private neurologist, it 
was reported that a mental status evaluation revealed that 
the veteran was alert, oriented times three, and that her 
speech, language, and memory were normal.  The veteran 
reported numerous physical complaints.  The physician 
indicated that it was strongly suspected that there was a 
functional component to the veteran's complaints.  

A VA hospital report dated in May 1985 revealed a diagnosis 
of mixed personality disorder with schizotypal features 
possible borderline undifferentiated schizophrenia.  Private 
clinical records dated from 1986 through 1991 show that the 
veteran received treatment for psychiatric problems, 
including paranoia, and schizotypal and schizoaffective 
personality disorders.  In August 1987 she was admitted to a 
private hospital where major depression and psychological 
factors affecting physical condition were diagnosed.  

In July 1993 the veteran was admitted to a VA hospital for 
complaints of pain.  It was reported that she had a long 
history of psychiatric care that had begun at age 24, when 
she was diagnosed with borderline personality disorder.  It 
was noted that schizophrenia had also been diagnosed in the 
past.  At the time of the admission it was reported that she 
had auditory hallucinations.  She was seen in a psychiatry 
clinic wherein it was reported that she should continue on 
Thorazine and Valium.  The diagnoses were:  Post polio 
syndrome; history of substance abuse; borderline personality 
disorder.  

At a VA medical examination in December 1993 the veteran 
reported auditory hallucinations and delusions.  It was 
indicated that she appeared to be suffering from pathology 
compatible with a schizophreniform disorder.  

A VA mental disorder examination was performed in January 
1994.  It was reported that during the examination the 
veteran talked in parables and that it was difficult to 
understand or follow her.  A history of 3 to 4 suicide 
attempts was reported.  She complained of continuing suicidal 
ideation without plan.  The veteran also complained of 
auditory hallucinations and delusions.  The diagnostic 
impression indicated that the veteran had had a somewhat 
traumatic childhood secondary to polio and had had severe 
adjustment to the consequences of the disease.  She had had a 
life filled with poor interpersonal relationships and 
described the onset of her psychiatric symptoms beginning in 
1975 after reading a book that pertained to her.  It was 
reported that due to her psychotic symptoms, she was unable 
to be diagnosed with a personality disorder.  The diagnosis 
was schizophrenia, undifferentiated type, residual phase, 
chronic.  It was remarked that it was possible that the 
veteran's current symptoms of post polio syndrome were 
involved or related to her mental disorder, but it was 
impossible to define the relationship or make estimations to 
the degree or severity.  

VA hospital records dated in May 1995 show that the veteran 
received medical treatment primarily for complaints of 
excessive pain on movement.  It was reported that a 
neuropsychology evaluation revealed that she was experiencing 
significant psychiatric disturbance, probably longstanding.  
The veteran appeared to have a significant functional 
component to her pain problem.  The psychiatric diagnosis was 
mixed personality disorder for the schizotypal features, 
possible borderline undifferentiated schizophrenia.  

Private clinical records dated in 1995 and 1996 reveal that 
the veteran received continued treatment for psychiatric 
problems, including paranoid schizophrenia.  

A VA examination for a mental disorder was performed in 
September 1996.  The veteran reported panic attacks, 
described auditory hallucinations, and complained of pain.  
The mental status examination revealed that the veteran was 
cooperative and had somewhat circumstantial speech and loose 
associations.  Her immediate memory was intact.  It was 
remarked that the veteran described log term chronic auditory 
hallucinations and a long term debilitating pain disorder 
that had been sufficiently documented as being related to 
post-polio syndrome.  It was also indicated that without 
neuroleptic therapy, she may have a more flagrant psychotic 
disorder moving the diagnosis of schizotypal personality to 
chronic undifferentiated schizophrenia.  The diagnostic 
impression was psychogenic pain disorder with physiological 
features and psychological features; schizotypal personality.  

Received in October 1996 were letters from friends and 
relatives of the veteran reporting that during and after 
service the veteran had problems with mental stability.  

Analysis

The veteran asserts that her current psychiatric disorder is 
related to psychological problems that were shown during 
service.

The evidence shows that during service the veteran had some 
psychological problems.  An orthopedic examination during 
service reported anxiety and depression symptoms, but a 
psychological evaluation and a medical evaluation board 
during service revealed that the veteran's psychological 
problems were in fact a personality disorder.  It is 
important to note that a personality disorder is not a 
disability for which VA benefits are available.  38 C.F.R. 
§ 3.303(c).  In any event, for purposes of establishing a 
well-grounded claim, the veteran has submitted competent 
evidence of inservice incurrence, and thus satisfying one 
element of the Caluza test for a well-grounded claim.

There is also competent evidence of a current psychiatric 
disability in the form of the diagnoses reported in the post 
service medical record.  The missing element in the veteran's 
claim is competent evidence of a nexus between a current 
psychiatric disability and service or a service connected 
disability.

A VA clinician indicated on examination in 1994, that it was 
possible that the veteran's current psychological problems 
could be related to her post polio syndrome, which is now a 
service connected disability.  This evidence is not probative 
however, because the examiner went on to comment that he was 
unable to describe the nature of the relationship.  Thus it 
would be impossible to conclude from the examiner's opinion 
that the service connected disability caused or aggravated 
the claimed psychiatric disability.  The statement is 
speculative and nonconclusive and provides no clinical data 
or other supportive rationale.  It is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet.App. 185 (1999).  
Further, there is no other medical evidence that establishes 
an etiological relationship between the veteran's current 
psychological problems and service.  

The Board has considered the veteran's assertions concerning 
an etiological relationship between her current psychiatric 
disorder and service.  However, where the determinative issue 
is medical causation, it has been held that competent medical 
evidence that a claim is "plausible" is required in order for 
the claim to be well grounded.  See Kirwin v. Brown, 
8 Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Lay testimony is insufficient to fulfill the burden because 
lay persons generally lack the expertise necessary to opine 
all matters involving medical knowledge.  Kirwin, 8 Vet. App. 
at 152; Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The claim of service connection for an acquired psychiatric 
disorder is not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not be prejudiced by 
the decision.  Because in assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than her claim, in fact, warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection For 
Motor Neuron Disease due to Poliomyelitis with Residual of 
Lower Extremity and Lumbar Lordosis

Factual Background

Service connection for a back disorder was denied in 
September 1985.  

At the time of the September 1985 rating decision, the 
veteran's service medical records were available.  The 
service medical records show that shortly after her entrance 
onto active service the veteran complained of low back pain.  
She was afforded a permanent physical profile for assignment 
of duties.  In March 1974 it was reported that the veteran 
had limitation of motion of the lumbar spine, scoliosis and 
numbness of the right big toe.  The right dorsiflexors were 
described as weak.  Service medical records reported that the 
veteran had a 3/4 inch leg length discrepancy that was 
attributed to a history of polio.  

At a May 1974 orthopedic examination the veteran reported low 
back complaints.  The diagnoses included polio residual and 
lumbosacral pain secondary to leg length discrepancy.  In 
June 1975 the veteran's low back pain were attributed to 
severe lordosis and a foot deformity.  A service medical 
examination board revealed the veteran's complaints of severe 
increasing pain in the low back that radiated into both lower 
extremities.  It was indicated that the veteran was unable to 
sit for prolonged periods or exercise due to back pain.  It 
was reported that the veteran's history of poliomyelitis had 
led to residual weakness that over the years had caused 
progressive lumbar lordosis, and cavus feet bilaterally for 
which surgery had been performed in the past.  

A physical examination of the back revealed marked lumbar 
lordosis with tenderness to palpation in the lumbosacral 
junction.  There was a severe cavus deformity of the left 
foot.  X-rays of the lumbar spine were limited to a marked 
lumbar lordosis.  The diagnosis was residual of 
poliomyelitis; severe lumbar lordosis; bilateral cavus feet 
with claw toes; flail great toe, left foot, secondary to old 
surgical procedure; fusion of navicular-first cuneiform 
joint, left foot, secondary to old surgical procedure.  The 
medical board determined that the veteran was unfit for 
further duties due to poliomyelitis residuals.  It was 
remarked that the veteran's lumbar lordosis was aggravated 
during service.  

In a February 1976 rating determination, the RO determined 
that aggravation of the veteran's lumbar lordosis and 
residuals of poliomyelitis were not shown in service beyond 
natural progression.  

A VA medical record dated in May 1984 revealed that the 
veteran had an 8.5 year history of low back pain.  The 
veteran complained of increased low back pain with weakness 
in the left lower extremity and pain radiating down the 
thighs.  The diagnosis was chronic low back pain.  

A rating decision in November 1984 denied the claim of 
service connection for a back disorder determining that the 
condition was not incurred in or aggravated by service.  

Received in October1984 was a statement from a private 
neurologist who reported the veteran's complaints of 
progressive weakness and painful dysesthesias, and opined 
that a functional component was suspected with respect to her 
complaints.  It was also opined that the possibility of 
myasthenia gravis or reactivation of polio, an "ALS" like 
syndrome should be considered.  

VA clinical records dated in May 1985 show that the veteran 
was admitted to a hospital with a chief complaint of 
excessive pain on movement and also fatigue and back pain 
since her discharge from service.  The diagnosis was motor 
neuron disease secondary to old poliomyelitis as a child; 
mixed personality disorder with schizotypal features possible 
borderline undifferentiated schizophrenia.  

In the September 1985 rating decision that denied the claim 
of service connection for a back disorder, it was determined 
that the evidence of record remained inadequate for a finding 
that the veteran's back disorder was aggravated beyond normal 
progression during her active military service.  

Since the September 1985 rating decision, additional evidence 
has been received.  

A physician's statement of medical certification dated in 
December 1988, received in March 1993 reported that the 
veteran had post polio syndrome secondary to strain from 
overuse.  VA hospital records dated in July 1993 reveal that 
the veteran had a history of polio as a child and that during 
service she had an acute episode of pain which had continued 
through the rest of her life.  The diagnoses included post 
polio syndrome.  VA clinical records in 1996 report treatment 
for global weakness and post-polio syndrome.  

In a December 1996 statement from a private physician and 
chief of polio service at a private medical facility, it was 
reported that the veteran had first been evaluated in the 
polio clinic in 1988 for complaints of pain and weakness in 
all for extremities.  It was reported that during service, 
after four weeks of rigorous training the veteran was injured 
and diagnosed with a sciatica nerve injury. It was reported 
that a physical examination revealed severe weakness in both 
lower extremities and back with some overuse symptoms in the 
upper extremities and neck.  Her back was described as fair.  
It was opined that the veteran was stable and nonsymptomatic 
prior to military service and that the medical symptoms she 
had experienced since that period implied overuse muscle 
degeneration from her rigorous basic training.  It was stated 
that the veteran's post polio syndrome had started from that 
time and that overuse can cause muscle degeneration, taxing 
abnormal motor units.  

A May 1997 VA medical examination of the spine reported that 
the veteran attributed her low back and leg pain to strenuous 
basic training.  It was opined that the veteran had a history 
of polio and post polio syndrome and that the onset of the 
post-polio syndrome was difficult to ascertain.  It was 
stated that it was highly possible that the veteran's pain 
was caused by excessive physical activities superimposed on 
her baseline physical limitations from the initial polio at 
age three.  It was summarized that basic training and the 
physical activity that it implied appeared to have 
precipitated a problem with chronic pain with the veteran.  
The cause of the pain either by underlying physical activity 
post-polio is not brought on by physical activity and 
although physical disabilities from the initial polio or the 
beginning of post-polio syndrome was unknown.  

In a October 1997 the physician who provided the December 
1996 opinion stated in response to a question submitted by 
the veteran, that carrying 80 pounds of equipment while 
marching would accelerate fatigue and weakness, as it would 
increase demand on the leg muscles and increase overuse. 

Recent evidence that has been submitted primarily consists of 
numerous medical data and treatises concerning polio and 
post-polio syndrome.


Laws and Regulations and Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim, there must be "new and material evidence," that is, 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final, under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened and adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims erred in adopting the "material evidence" 
test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Federal Circuit held that, in requiring that 
there must be a reasonable possibility of a change in outcome 
on the merits in order for a claim to be reopened, the United 
States Court of Appeals for Veterans Claims impermissibly 
ignored the definition of "material evidence" previously 
adopted by VA in 38 C.F.R. § 3.156(a).  In light of the 
holding in Hodge, the Board is now required to analyze newly 
submitted evidence according to the standard outlined in 
38 C.F.R. § 3.156(a).  Further, the Court held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin.  Therefore, the Board 
determines that no prejudice would result to the veteran by 
the Board's consideration of this matter.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if the new and material evidence has been 
presented, then immediately upon reopening the claim, the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
the claim as reopened, is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  A preexisting injury 
or disease will be considered to have been aggravated by 
active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).

The Board must now consider whether the evidence submitted is 
"new and material evidence."  The veteran argues that the 
required evidence has been submitted to reopen her claim.  
The Board concludes that, with respect to the veteran's claim 
of service connection for motor neuron disease due to 
poliomyelitis with residual lower extremity weakness and 
lumbar lordosis, the new evidence that has been received is 
"new and material."  The additional data that has been 
received since the last final disallowance of the claim 
includes medical evidence indicating that the physical 
symptomatology shown during the veteran's period of service 
were the effects of post polio syndrome.  Specifically, the 
evidence includes a statement from a private physician who 
indicated that the veteran had sustained muscle degeneration 
during service also references low back symptomatology 
reported while in service.  It is also significant that 
service connection for post-polio syndrome of the right and 
left lower extremities has been granted.  The aforementioned 
evidence is neither cumulative nor redundant, bears directly 
and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence received since 
the last final disallowance of the claim in September 1985 is 
evidence that must be considered new and material, and 
therefore, the claim is reopened.  

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether the veteran's claim is 
"well grounded."  The record shows evidence of a low back 
disorder during service.  Service medical records indicate 
that the veteran's low back disorder was aggravated during 
service.  There is medical evidence of a current back 
disorder.  Further there is medical evidence that seemingly 
attributes the veteran's low back disorder to post polio 
syndrome in service.  The Board concludes that the three 
elements necessary for a "well grounded" claim pursuant to 
Caluza have been demonstrated.  The claim of service 
connection for motor neuron disease due to poliomyelitis with 
residual lower extremity weakness and lumbar lordosis is well 
grounded.  

The claim of service connection for motor neuron disease due 
to poliomyelitis with residual lower extremity weakness and 
lumbar lordosis will be the subject of the remand portion of 
this decision.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

The Board has determined that the veteran's claim of service 
connection for motor neuron disease due to poliomyelitis with 
residual of lower extremity weakness and lumbar lordosis is 
reopened.  It is important to note that subsequent to 
reopening of the claim, it was determined that the veteran's 
claim had also met the necessary requirements for a well-
grounded claim.  There is competent medical evidence of a low 
back disorder incurred or aggravated during service; the 
veteran has a current low back disorder; and there is 
competent medical evidence that etiologically links the 
veteran's low back disorder to service.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under section 
5107(a), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  

There is much clinical data in this case with ambiguities 
regarding whether there was aggravation of the veteran's low 
back disorder during service and also to what extent if any 
motor neuron disease plays in the overall clinical picture.  
In this regard the duty to assist is a necessary requirement 
for the matter at hand.  As a result, the Board is of the 
opinion that further clinical data is necessary to determine 
the etiological relationship between post poliomyelitis 
syndrome, motor neuron disease, and the veteran's back 
disorder previously diagnosed as lumbar lordosis.  

In view of the foregoing, the claim is REMANDED for the 
following action:  

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
by a board of physicians who have not 
previously examined her.  The 
examination(s) should include all 
necessary and appropriate tests and 
studies.  The board of orthopedic and 
neurologic examiners are then requested 
render opinions indicating the likely 
onset of the veteran's low back disorder 
and its relationship, if any, to the 
veteran's post-polio syndrome which is a 
service connected disorder; if the low 
back disorder preexisted service they 
should opine whether it is likely as not 
that the low back disorder underwent an 
increase in severity beyond normal 
progression during service; and finally 
whether the veteran has motor neuron 
disease, its likely onset, and its 
relationship, if any, to post-polio 
syndrome.  The rationale for all opinions 
should be given in detail.  The claims 
file and a copy of this decision and 
remand must be made available to and 
reviewed by the examiners prior to the 
examination(s).

2.  The RO should review the examination 
report(s) and opinion(s) to ensure that 
they are in full compliance with this 
remand.  If they are not, the report(s) 
should be returned to the examiner(s) for 
corrective action.

3.  Thereafter, the RO should adjudicate 
the claim of service connection for motor 
neuron disease due to poliomyelitis with 
residual lower extremity weakness and 
lumbar lordosis on the merits.  The RO 
may consider recharacterizing the issue 
since lower extremity weakness has been 
service connected in conjunction with 
post-polio syndrome and motor neuron 
disease has not been adjudicated in a 
final rating disallowance.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran should be 
furnished with a supplemental statement of the case and 
afforded reasonable opportunity to respond thereto.  
Thereafter, if necessary, the case and other evidentiary data 
should be returned to the Board for further appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin  
	Member, Board of Veterans' Appeals


 

